DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-14 in the reply filed on 3/1/2021 is acknowledged.
3.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 8/29/2019 and 3/12/2021 has been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Such claim limitation(s) is/are: “image sensor”, “detergent bubble recognizer”, and “machine learning based image recognition model” in claim 1. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardew (EP 0544945) and further in view of Ting (DE 102010038969: See English Machine Translation Provided).
12.	Regarding claim 1, Cardew teaches a washing machine (45) (abstract) comprising:
a door (col 3 line 40 – col 4 line 25, claim 12), comprising an external cover and an internal glass configured to open and close a laundry entrance of the washing machine (col 3 line 40 – col 4 line 25); at least one image sensor (3) (abstract, col 4 line 50 – col 5 line 40) disposed to face the internal glass and configured to acquire image data (abstract, col 4 line 50 – col 5 line 40, and claim 13); a detergent bubble recognizer (35) configured to recognize detergent bubbles from the image data through a machine learning based image recognition model (col 6 lines 15-40 and claims 9 and 11). 
Although, Cardew teaches a control unit, it fails to teach a controller configured to control the washing machine to perform an additional rinsing cycle based on a result of recognition.  However, Ting teaches a washing machine wherein it is known operate additional rinsing step based on recognition of foam/bubbles at the door (abstract, para 0027-0031, and claim 1) in order to remove residual foam/bubbles at the door.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the controller of Cardew to be configured to control the washing machine to perform an additional rinsing cycle based on a result of recognition as taught by Ting in order to remove residual foam/bubbles at the door.    
13.	Regarding claim 7, since Ting teaches additional detection of foam/bubble can be achieved (para 0027-0031), it is reasonably expected to one of ordinary skill in the art that the controller of the combination of Cardew and Ting is further configured to control the at least one image sensor to acquire the image data based on completion of a first rinsing cycle prior to the additional rinsing cycle.

15.	Regarding claim 9, the combination of Cardew and Ting fails to specifically teach wherein the at least one image sensor is disposed between the external cover and the internal glass of the door.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose least one image sensor between the external cover and the internal glass of the door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to dispose least one image sensor between the external cover and the internal glass of the door in order to save space and detect foam/bubbles from a desired surface.  
16.	Regarding claim 10, the combination of Cardew and Ting fails to specifically teach wherein the at least one image sensor is fastened to an internal wall of the external cover of the door.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fasten to an internal wall of the external cover of the door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to fasten to an internal wall of the external cover of the door in order to save space and detect foam/bubbles from a desired surface.  
17.	Regarding claim 11, the combination of Cardew and Ting teaches at least one light source (21) provided on an inner circumferential surface of the laundry entrance (abstract of 
18.	Regarding claim 12, the combination of Cardew and Ting teaches wherein the image recognition model comprises a deep neural network that is configured to implement machine-based deep learning (col 6 lines 15-60 and clams 9 and 11 of Cardew; memory and data processing reads on machine based deep learning).
Allowable Subject Matter
19.	Claim 2-6 and 13-14 is found to be allowable.
20.	Claims 2-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
22.	The closest prior art of record is Cardew (EP 0544945) and Ting (DE 102010038969).  
23.	The combination of Cardew and Ting teach the specifics of the washing machine of claim 1 but fails to a bubble ratio calculator configured to process the image data and to calculate a ratio of an area of the detergent bubbles to an area of the internal glass, based on the detergent bubbles being recognized by the detergent bubble recognizer, wherein the controller is configured to control the washing machine to perform the additional rinsing cycle based on the ratio calculated by the bubble ratio calculator. 
24.	Thus, the prior art of record does not fairly teach or suggest the washing machine as in the context of claim 2.
25.	List of additional references pertinent to the invention but not relied upon in the action:  
PG Pub U.S 2017/0356115
PG Pub U.S 2017/0247826

PG Pub U.S 2007/0012074
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714